Appeal from a decision of the Workers’ Compensation Board, filed October 18, 1978, which affirmed a referee’s decision and held that New York State jurisdiction was established for this claim. The board found: “based on the fact that claimant was hired in New York, that he was required to drive to New York for deliveries, pickups and to see contractors as well as to take his boss to Kennedy and pick him up there, claimant had sufficient significant contacts with that State of New York and therefore New York State jurisdiction is established.” There is substantial evidence in the record to support this determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.